DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	In response to Applicant’s Amendment filed on 02/28/2021, claims 1, 10-11 and 19 have been amended. Claims 1-20 are currently pending in the application.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. The independent claims have been amended to include new limitations that were never previously presented; thereby, these amendments change the scope of the claims. However, newly found prior art is applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 12-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. PGPUB No. 2015/0234796 A1, hereinafter “Williams”) in view of Gokhman et al. (U.S. PGPUB No. 2013/0198603 A1, hereinafter “Gokhman”).

Regarding claim 1, Williams teaches a web-based information system, comprising: 
a database storing a plurality of data objects (Williams Fig. 9 and ¶0076, data repositories implemented as one or more databases); and
a web application system (Williams Fig. 9) programmed to perform operations comprising:
receiving, from a first user computing device, a request for a web application (Williams Fig. 3, block 303);
responsive to the request, sending web application code to the first user computing device, the web application code executable by a web browser of the first user computing device to implement a first instance of the web application at the user computing device (Williams Fig. 3, block 305, client side script (i.e., web 
Williams fails to explicitly accessing a web application document, the web application document comprising:
object data describing at least a portion of the plurality of data objects;
user interface data describing a first user interface page to display data object attributes; and
rule data describing at least one action to be performed by the web application system in response to a change in a first data object.
However, in the same field of endeavor, Gokhman teaches accessing a web application document (Gokhman Fig. 3, block 301 and ¶0044, i.e., a target webpage is acquired), the web application document comprising:
object data describing at least a portion of the plurality of data objects (Gokhman ¶0044, i.e., a plurality of dynamic object model elements);
user interface data describing a first user interface page to display data object attributes (Gokhman Fig. 3, block 304, and ¶0047 “one or more of the plurality of dynamic visual objects in the webpage are selected and mapped”); and
rule data describing at least one action to be performed by the web application system in response to a change in a first data object (Gokhman Fig. 3, block 305 and ¶0050, “as shown at 305, one or more rules for adjusting the web application content and/or generating a new web application content therefrom are associated with each dynamic visual object so that when a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams by incorporating the teachings of Gokhman. The motivation would be to provide a dynamic model having a plurality of model elements each indicative of another of the plurality of dynamic visual objects, monitoring changes to the dynamic model to identify a first of the plurality of web messages has an effect on a first of the plurality of dynamic visual objects, and automatically mapping, using a processor, between the first dynamic visual object and the first web message according to a source of the first web message (Gokhman ¶0004). 
Williams as modified by Gokhman also teach serving the first user interface page to the first instance of the web application executing at the first user computing device, the first user interface page including first data object attributes of the first data object (Williams Fig. 4A and ¶0055, i.e., a time-based mobile coupon with UI controls);
receiving, through the first user interface page, a change to the first data object (Gokhman ¶0040, i.e., a modification to the dynamic visual object);
determining that the rule data describes a first action to be executed in response to the change to the first data object (Gokhman ¶0050, i.e., a respective rule is applied); and 
executing the first action (Gokhman ¶0050, “the presentation to the user is adjusted”).

As to claim 3, Williams as modified by Gokhman also teaches the web-based information system of claim 1, wherein the first action comprises sending an electronic message indicating the change to the first data object to a first user (Williams ¶0050).

As to claim 4, Williams as modified by Gokhman also teaches the web-based information system of claim 3, wherein the electronic message comprises a calendar item directed to the first user (Williams Fig. 4A, the Examiner interprets the rendered coupon based on the modified user location which is valid from 4-6pm as the recited calendar item directed to the first user).

As to claim 5, Williams as modified by Gokhman also teaches the web-based information system of claim 3, wherein the electronic message comprises a link pointed to the web application system that, when selected at a second user computing device, causes the second user computing device to launch a second user interface page described by the web application document at a second instance of the web application executing at the second user computing device (Williams ¶0052, i.e., the user can selects a UI control button to launch a second respective user interface page).

As to claim 6, Williams as modified by Gokhman also teaches the web-based information system of claim 1, wherein the first action comprises modifying a second data object of the plurality of data objects (Williams ¶0052, “the user might map a store, 

As to claim 7, Williams as modified by Gokhman also teaches the web-based information system of claim 1, wherein the web application system is further programmed to perform operations comprising:
receiving, through the first user interface page, a data request (Williams ¶0057, “the user has selected the map control 406 in content instance 402 in FIG. 4A to request navigation directions”);
executing at the database a view query to return a plurality of data objects corresponding to the data request (Williams Fig. 4C, i.e., GPS Data sorted from ECMCMS); and
serving, to the first instance of the web application executing at the first user computing device, a second user interface page describing the plurality of data objects returned by the view query (Williams Fig. 4D).

Claim 10 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim 12 recites the limitations substantially similar to those of claim 3 and is similarly rejected.



Claim 14 recites the limitations substantially similar to those of claim 5 and is similarly rejected.

Claim 15 recites the limitations substantially similar to those of claim 6 and is similarly rejected.

Claim 16 recites the limitations substantially similar to those of claim 7 and is similarly rejected.

Claim 19 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claims 2, 8-9, 11, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Gokhman, and further in view of Kline et al. (U.S. PGPUB No. 2004/0167989 A1, hereinafter “Kline”).

As to claim 2, Williams as modified by Gokhman teaches the web-based information system of claim 1 but fails to explicitly teach wherein the operations further comprise:

receiving, from the administrator computing device, the web application document, wherein the web application document is a modification of the template web application document.
However, in the same field of endeavor, Kline teaches providing to an administrator computing device a template web application document, the template web application document comprising template object data, template user interface data, and template rule data (Kline ¶¶0046-0047, i.e., a web page template is provided by the web-based design tool); and
receiving, from the administrator computing device, the web application document, wherein the web application document is a modification of the template web application document (Kline ¶0047, the web page is modified by adding the attribute values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams and Gokhman by incorporating the teachings of Kline. The motivation would be to enable efficient maintenance and editing of the website, after creation, at a variety of hierarchal levels (Kline ¶0003). 

As to claim 8, Williams as modified by Gokhman teaches the web-based information system of claim 1 but fails to explicitly teach wherein the web application system is further programmed to perform operations comprising:

determining that object data of the web application document indicates that an administrative user of the administrator computing device is permitted to modify the web application document; and
modifying the web application document in response to the request.
However, in the same field of endeavor, Kline teaches receiving, from an administrator computing device, a request to modify the web application document (Kline ¶0085, i.e., user selects a page to modify);
determining that object data of the web application document indicates that an administrative user of the administrator computing device is permitted to modify the web application document (Kline ¶0085, i.e., the user’s right to edit the content are determined); and
modifying the web application document in response to the request (Kline ¶0085, i.e., content of the web page is modified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Williams and Gokhman by incorporating the teachings of Kline. The motivation would be to enable efficient maintenance and editing of the website, after creation, at a variety of hierarchal levels (Kline ¶0003). 

As to claim 9, Williams as modified by Gokhman and Kline also teaches the web-based information system of claim 1, wherein the web application system is further programmed to perform operations comprising:

wherein a first user interface element of the plurality of user interface elements, when selected, causes the web application system to serve the first user interface page, and a second user interface element of the plurality of user interface elements, when selected, cause the web application system to serve a second user interface page associated with a second web application (Kline ¶0050, e.g., a homepage that shows a calendar interface with month to view or two weeks to views);
serving the home user interface data to the first user computing device for display at a web browser executing at the first user computing device (Kline ¶0047); and
receiving from the first user computing device a selection of the first user interface element, wherein the serving of the first user interface page is responsive to the selection of the first user interface element (Kline ¶0047, i.e., selecting a calendar object by the first user instantiates a calendar at run time).

Claim 11 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 17 recites the limitations substantially similar to those of claim 8 and is similarly rejected.



Claim 20 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157